DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 15, 2022. Claims 1-3 and 5-10 are amended; claim 12 is canceled; claim 13 is new.
The applicant contends that the cited prior art cannot satisfy the new material requiring repositioning of the transport carrier along the y-axis, as well as rotation of the carrier about the z-axis. An, for instance, only contemplates translating the carrier along the x-axis (p. 7).
In response, the examiner accepts this characterization and has withdrawn the outstanding rejections. In view of further search, however, new art has been applied below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1-2, 5, 9, and 10 have been amended to recite “transporters,” but the original disclosure does not establish support for this term or its associated concept. As such, the inclusion of “transporters” in the present claim set constitutes new matter. To expedite prosecution, the contested limitation will be examined as written – the examiner will treat any device capable of moving a carrier as satisfying the signifier of “transporter.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2006/0174829, in view of Azukizawa et al., US 4,817,533, and Fiske et al., US 6,684,794.
Claims 1, 11, 13: An discloses an alignment apparatus comprising:
A transport carrier (110) which holds and transports a substrate through a plurality of chambers [0053];
A plurality of transporters (40) constituting a transport path;
An alignment chamber (42) in which a mask (4) is positioned and fixed to the substrate (3) (Fig. 7, [0067]).
An, however, does not avail electromagnetic levitation to translate the carrier, instead relying upon rollers (Fig. 4). The former technique is known, though, as Azukizawa evidences. Figures 1-3 delineate a transport system for conveying a carrier (5), whereby current is applied to a plurality of coils (13) to regulate a magnetic force between said coils and a plurality of magnets (2) disposed oppositely (4, 1-24). By regulating the supply of current, and the carrier is made to levitate and translate along a path. It would have been obvious to adopt this arrangement within An’s system, as the examiner considers magnetic levitation and mechanical rollers as constituting equivalent means by which to regulate the position of a carrier along a transport path, whereby the selection of either alternative is within the scope of ordinary skill. It should also be noted that Azukizawa provides a controller (19) which governs the application of current. 
Lastly, although Azukizawa’s transport apparatus moves the carrier in a z-direction, and is likely capable of executing modest adjustments of the carrier in the y- and rotary-directions, the reference does not attest to this explicitly (5, 27-33). For thoroughness, then, Fiske is cited to demonstrate that it is known to endow a transport mechanism corresponding to a levitating carrier with the capacity for movement and rotation in all directions for matters of alignment. As shown by Figure 5, Fiske translates a carrier (50) along a transporter (58) by availing an opposed arrangement of magnets and coils (10, 58ff). Further, these magnets and coils are configured to permit the carrier’s movement in all directions, including pitch, roll, and yaw (11, 5-27). It would have been obvious to configure the magnets and coils of the composite prior art apparatus similarly to improve the fine-adjustment of the mask alignment step within An’s alignment chamber, as using a known technique to improve similar devices is within the scope of ordinary skill.  
Claims 2-3: As shown by Figure 1 of Azukizawa, the reference provides a plurality of magnet arrays (11) on the right and left sides of the carrier, oriented in the transport direction.
Claim 4: The simple replication of an existing “magnet array” to form another such array is within the scope of ordinary skill – it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 5: As shown by Figure 2 of An, the transport carrier moves with the substrate in a transport direction but can also pursue a U-shaped path orthogonal to the initial transport direction [0050]. Further, the carrier necessarily faces a portion of the transport module at all times.
Claim 9: An provides a deposition chamber (44) [0048].
Claim 10: An provides an alignment chamber (40) for positioning the transport carrier and the mask [0067].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Azukizawa, and in further view of Huh et al., US 2014/0162385.
An does not address the matter of an alignment camera. In supplementation, Huh? contemplates a system involving the affixment of a mask (130) to a substrate (S) (Fig. 1). To facilitate this step, the reference provides cameras (150) which optically assess the alignment of marks formed on both the substrate and mask [0075, 0103]. It would have been obvious to integrate this mechanism within An’s apparatus to achieve the predictable result of ensuring mask-substrate alignment which, in turn, ensures the accuracy of the resultant deposition. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Azukizawa and Fiske, and in further view of Chang et al., US 2013/0009177.
Claim 7: An is silent regarding the matter of an electrostatic chuck. Chang, though, uses electrostatic attraction to secure a downward-facing substrate (500) to a transport carrier (600) as it translates through a series of transport modules ([0054], Fig. 4). It would have been obvious to the skilled artisan to avail an electrostatic chuck to resolve the matter of affixing the substrate to its carrier.  
Claim 8: An avails magnetic force to secure the mask [0055].
Conclusion
Mori et al., US 5,641,054, is cited but not relied upon as being relevant to the instant disclosure. As shown by Figure 1, Mori teaches a conveyor (3) which is levitated via the use of opposing coils and magnets (5, 6-20).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716